IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-09-00367-CV
 
In
re Caroline Durham and Barry Durham
 
 

Original Proceeding
 

Order denying rehearing

 
Relators’ motion for rehearing is
denied.  See In re Brumbalow, 281 S.W.3d 718, 719 (Tex. App.—Waco 2009,
orig. proceeding) (trial judge has reasonable time to perform ministerial duty
of considering and ruling on motion properly filed and before judge, but that
duty generally does not arise until movant has brought motion to trial judge’s
attention, and mandamus will not lie unless movant makes that showing and trial
judge then fails or refuses to rule within reasonable time).
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
(Chief Justice Gray concurs in the
denial of the motion for rehearing but does not join in the apparent limitation
thereon to the decision cited in the Court’s order.  A separate opinion will
not be issue.)
Motion
for rehearing denied
Order
issued and filed December 16, 2009
Do
not publish


ess determinations.
The trial court shall conduct the
hearing within fourteen (14) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within
twenty-eight (28) days after the date of this order.
 
PER
CURIAM
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal abated
Order issued
and filed December 15, 2010
Do not publish